Citation Nr: 1539965	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  08-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for dry eye syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  A transcript is included in the claims file.  However, that VLJ is no longer employed by the Board.  In July 2014, the Veteran testified at a Board hearing before the undersigned VLJ.  A transcript is included in the claims file.  

The Board remanded the issue on appeal in July 2010.


FINDING OF FACT

The Veteran has dry eye syndrome that began during service.


CONCLUSION OF LAW

The criteria for service connection for dry eye syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service connection claim for dry eye syndrome must be granted.

Service treatment records reflect that, in March 2007, the Veteran was treated for complaints of dry eyes and reported having had morning dry eyes since undergoing eye surgery in December 2004.  The assessment was chronic morning dry eyes, likely a complication of surgery.  At the time of his May 2007 examination for separation form service, the Veteran again reported a history of dry eyes.

On September 2007 VA examination, a past diagnosis of dry eyes was noted, but, after examination, the examiner stated that no pathology was seen related to dry eyes.  However, the Veteran submitted a September 2011 letter from his private ophthalmologist, Dr. K.F.S., recounting the Veteran's history of dry eyes; on examination in the office that day Dr. K.F.S. states that the Veteran " . . . does show signs of dry eyes, and, as he requested, I am willing to state that he does have dry eyes."  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has current dry eye syndrome.

Thus, the record reflects a current diagnosis of dry eye syndrome, dry eye problems beginning in service, and continuing thereafter.  The Veteran is competent to report continuing symptoms of dry eyes as they can be perceived through his senses.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has dry eye syndrome that began during service.  Accordingly, service connection for dry eye syndrome must be granted.


ORDER

Service connection for dry eye syndrome is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


